BAUM, Judge
(concurring):
I concur with the holding and views expressed in the majority opinion, save one, from which I must disassociate myself. Judge Mallery, while stating that the entertainment of a motion to suppress is within the sound discretion of the military judge, goes on to opine that judges should entertain such motions in most cases because it is, in general, desirable for an accused to litigate the admissibility of evidence before deciding how he will plead. I disagree with the expression of favor for such motions and the reason therefore. I believe the matter should be left solely within the sound discretion of each trial judge uninfluenced by views from this Court that such motions should be entertained in most cases. While possibly desirable from an accused’s viewpoint to litigate the admissibility of evidence before pleading, it may be highly undesirable for the Government and the judge, for any number of reasons, including duplication of time and effort if the same witnesses must be called at two stages of the trial instead of one. The judge must weigh the competing reasons in each case before deciding whether it is appropriate to hear the motion or not. It is, therefore, impossible to say whether the facts in most cases will favor entertaining the motion. I, personally, do not believe an accused, who has agreed to plead guilty in return for an unconditional promise from the convening authority with respect to the sentence, should be able to force the Government to call witnesses on evidentiary matters bearing on the merits, just as if he were pleading not guilty. If he loses on the motion, after the Government puts on its case, he can then plead guilty and reap the sentence benefits of his pretrial agreement. To me this is inconsistent with the aims of the negotiated plea and, legitimately, bears consideration by the judge in deciding whether or not to entertain a motion to suppress evidence.